251 F.2d 918
CAPITOL HILL PARKING, Inc., Appellant,v.The WASHINGTON TERMINAL COMPANY, et al., United States of America, Appellees.
No. 14098.
United States Court of Appeals District of Columbia Circuit.
Argued January 16, 1958.
Decided January 23, 1958.

Appeal from the United States District Court for the District of Columbia; Richmond B. Keech, Judge.
Mr. Carl L. Shipley, Washington, D. C., with whom Mr. Roy St. Lewis, Washington, D. C., was on the brief, for appellant.
Mr. John L. Hamilton, Washington, D. C., with whom Messrs. George E. Hamilton and George E. Hamilton, III, Washington, D. C., were on the brief, for appellees Washington Terminal Company and Real Estate and Improvement Company of Baltimore City, Inc.
Mr. Roger P. Marquis, Atty., Dept. of Justice, for appellee United States of America.
Before EDGERTON, Chief Judge, and BASTIAN and BURGER, Circuit Judges.
PER CURIAM.


1
This appeal is from a judgment that the appellant has no interest in certain property condemned by the United States or in the funds deposited as payment for the property. We find no error.


2
Affirmed.